OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  s^K^e0^WQ8,GAflJT.Qt. STATLO>J,-AUSTIN, TEXAS^70J
                ©FF5G8AL BUS!
                STATE ©F TEXft
                PENALTY FO&°                             02 1R
                            USE*                         0006557458     FEB 11 20:         /A
2/4/2015                       •fu*                      MAILED FROM ZIP CODE ?f.,V1
Vara, Revat Rene              Tfe>Gt N6ZlCt6i075^A                        WR-75,987-04
On this day, the supplemental clerk's .record,' in response to the order issued by this
Court, has been received and presented';tatjfe*Court.
                                     '^                               Abel Acosta, Clerk
                             CELESTE BLACKBURN
                             21 WATERWAY AVE., STE. 300
                             THE WOODLANDS, TX 77380                       ;ef




                                                                                    V ^
k   '77380.                                                       ,.h.j,|.:|.,.i